Per Curiam:
In deciding appeals in this and related actions, we have held that the order denying plaintiff’s motions to compel acceptance of the undertakings as security for costs should be reversed and the motions granted. In view of the time that had elapsed since the undertakings had been executed and an attempt made to serve notice thereof on defendant’s attorney and the fact that there was objection to their form and sufficiency, we gave leave to plaintiff, if he should so elect, to file new undertakings within ten days. (211 App. Div. 411, 416.) It appears he has neither filed new undertakings nor served the notices the defendant is now bound to accept. The plaintiff was required by that order either to serve again on defendant’s attorney the notices once returned, or file new undertakings and serve notice thereof. (Civ. Prac. Act, § 1524.) For clarity the order may be amended imposing the duty on plaintiff to do either the one or the other within ten days. If the plaintiff fails to comply with the order, the defendant may make the usual motion at Special Term to dismiss the complaint for such default. If new undertakings are filed and notice thereof given, or if the former notices are again served, the defendant has the right to except to the sureties as provided by section 1526 of the Civil Practice Act. Present — Hubbs, P. J., Clark, Davis, Crouch and Taylor, JJ. Order entered January 7, 1925, amended so as to require plaintiff either to serve again the notices once returned, or file new undertakings and serve notice thereof within ten days.